DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims (including 1) and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1,12, it is not clear how to read output signal because it is recited to be generated by the audio signal processing unit and also recited to be output by the output interface.  The output of the audio signal processing signal is a different signal than the output interface and should be recited using different terms.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 20180220249 A1), and further in view of Fenney (US 20160088313 A1).

As per claim 1, Aoki discloses an audio signal output device comprising: 
an audio signal acquisition unit 13 (fig. 1) configured to acquire audio signals D1 of a plurality of channels (para. 32, D1 can comprise 2.1 audio which by definition comprises at least 3 channels); 
a first electronic controller (processor 40,48, fig. 2) including 
a quantization bit expansion unit 44 configured to expand the number of quantization bits of each of the audio signals to generate an expansion region (Fig. 11, the expanded bits for each audio channel define respective expansion regions)  for each of the audio signals, 
an audio signal processing unit (modulator 43, fig. 3) configured to generate an output signal D2,D3 in which the plurality of channels are downmixed (D2 and D3 are downmixed from L and R and LFE); and 
an output interface 47 (fig. 3) configured to output the output signal (P).



Fenney teaches to use spatial decorrelation in data compression including compression on audio data (para. 32) to be sent to a rendering unit.  Fenney teaches that a channel (channel 1 data, para. 114) (an audio signal of a different channel of the plurality of channels) is arranged at a reference bit position (para. 114: channel 1 data will start at the bit position given by the offset from the start of the data portion) different from a reference bit position for another channel (an audio signal of a different channel of the plurality of channels) (para. 114 for channels 0 to M-2 there are respective size indicators (e.g. of 7 bits each) to indicate the number of bits of data for the respective channel. The size indicators are used to determine the starting position of the data of each of the channels and to determine the format of the data of the channels)(where since each channel has a respective size indicator, each channel will be at a different respective starting position/at a different reference bit position by using an expansion region (the padding bits added to each channel data block, para. 114).

As per claim 12, the device of the claim 1 rejection performs an audio signal output method comprising: 
Acquiring (audio signal acquisition unit) audio signals of a plurality of channels; 

Generating (an audio signal processing unit) an output signal in which the plurality of channels are downmixed such that an audio signal of at least one channel from among the plurality of channels is arranged at a reference bit position different from a reference bit position for an audio signal of a different channel of the plurality of channels, using the expansion region; and 
Outputting (output interface) the output signal (each disclosed in the claim 1 rejection).


As per claims 2,13, the audio signal output device according to claim 1, wherein the audio signal processing unit, during the generating, is configured to arrange the audio signals of the plurality of channels in order.  Fenney teaches to Order the plurality of channels as shown in fig. 15.  It would have been obvious to one skilled in the art that the audio signal output device could order the audio channels for the purpose of conforming to an already known signaling protocol as defined in fig. 15.

As per claims 3,14, the audio signal output device according to claim 1, wherein the audio signal processing unit, during generating is configured to upsample the audio signals of the plurality of channels (the audio signal processing unit further functions to upsample the audio signals as recited in para. 55).

As per claims 4,15, the audio signal output device according to claim 1, wherein the plurality of channels are three or more channels (3 channels as per the claim 1 rejection), and 


As per claims 5,16, the audio signal output device according to claim 1, where Fenney teaches generating of an output signal with the signaling protocol as shown in fig. 15 as comprising to add a signal processing parameter (the parameters added before the Channel 0 data and Channel 1 data) of/to each of the audio signal in a different position than a reference bit position of each of the audio signals (Channel 0 data and Channel 1 data).  It would have been obvious that the audio signal processing unit is configured to add a signal processing parameter of/to each of the audio signal in a different position than a reference bit position of each of the audio signals for the same reason as cited in the claim 2 rejection.

As per claim 6, Fig 1 of Aoki discloses an audio system comprising: 
the audio signal output device according to claim 1 (the claim 1 rejection); and
 a reception device 23 having a receiver (part of 14 that received the coded signal P)) configured to receive the output signal output by the audio signal output device (part of 13), and 
a second electronic controller including an audio signal extraction unit (the portion of 13 that outputs the signals 39) configured to extract each of the audio signals of the plurality of channels in accordance with the number of the plurality of channels (the number of channels 33 is the same as the number of output channels 39).

As per claim 10, the audio system according to claim 6, wherein the audio signal processing unit is configured to arrange a reference bit position of each of the audio signals of the plurality of channels at a predetermined position (as per the bit positions defined in Fig. 15 as taught by Fenny for the reasons cited in claim 2 rejection), and 
the second electronic controller further includes a parameter extraction unit configured to extract a signal processing parameter of each of the audio signals based on data of the reference bit position of each of the audio signals of the plurality of channels (the controller in block 14 of Aoki Fig. 1).

As per claim 11, the audio system according to claim 6, because the audio signals are upsampled at block 13 of Aoki as per the claim 3 rejection, the audio signal extraction unit must be configured to downsample the audio signals upon determining that the audio signals have been upsampled since the audio signals are recovered in their original format as shown in element 39.

Allowable Subject Matter

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims assuming the 112 rejection is overcome without significantly changing the scope of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 12, 2021